                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    SCOTT FRIEDMAN,                                        Case No. 2:18-CV-857 JCM (VCF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     UNITED STATES OF AMERICA, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Friedman v. United States et al., case no. 2:18-
               14     cv-00857-JCM-VCF.
               15            On October 7, 2019, plaintiff Scott Friedman and defendant Julie Bolton filed a joint
               16     motion to extend time for Bolton to file a reply (ECF No. 215) in support of her motion to dismiss
               17     (ECF No. 197). Friedman’s response to Bolton’s motion to dismiss was filed October 1, 2019
               18     (ECF No. 203), so Bolton’s present deadline to file her reply is October 8, 2019, pursuant to Local
               19     Rule 7-2(b).
               20            The parties represent that Bolton’s counsel has had conflicting demands stemming from
               21     other cases and therefore requires a three-day extension to complete the reply. Good cause
               22     appearing, the court will grant the parties’ motion to extend time.
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties’ joint motion
               25     to extend time (ECF No. 215) be, and the same hereby is, GRANTED.
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that Bolton shall have up to and including October 11, 2019,
                2     to file her reply in support of her motion to dismiss (ECF No. 197).
                3            DATED October 9, 2019.
                4                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
